DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
The office action is being examined in response to original filling submitted by the applicant on February 10, 2020.
Claims 1-20 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2020, 11/04/2020, 03/05/2021, and 05/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1-6, 9, and 16 are objected to because of the following informalities: 
The recitation “an obstacle” in claim 1 (line 4), claim 9 (line 8), and claim 16 (line 6) should be worded as the obstacle
RE claims 2 and 3: The recitations “wherein the detecting whether an obstacle is in a front area of a driverless vehicle in a driving process of the driverless vehicle” should be worded as wherein the detecting whether the obstacle is in the front area of the driverless vehicle in the driving process of the driverless vehicle.
RE claims 3, 11, and 18: The recitations “a stationary state” in claim 3 (line 5), claim 11 (line 5), and claim 18 (line 5), should be worded as the stationary state.
RE claims 4-6: The recitations “if an obstacle is detected in the front area, generating a blacklist associated with the obstacle” should be worded as if the obstacle is detected in the front area, generating the blacklist associated with the obstacle.
	The dependent claims are also objected because of their dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 1-8 are directed to a method of navigation (i.e., a process). Claims 9-15 are directed to an apparatus for navigation (i.e., a machine). Claims 16-20 are directed to storage media for navigation system (i.e., a manufacture). 

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1, 9, and 16 include limitations that recite an abstract idea (emphasized below). Claims 1, 9, and 16 “detect whether an obstacle is in a front area of a driverless vehicle in a driving process of the driverless vehicle” and “re-plans a navigation route according to the road on which the obstacle is located”.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “detecting” in the context of this claim encompasses the user visually detecting the obstacle using human vision. Similarly, the limitation of “re-plan”…navigation route according to road obstacle in the context of this claim encompasses the user mentally recalculating a bypass or detour route. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements 
In the present case, the additional limitations beyond the above-noted abstract idea are “one or more processors; and a storage device”, “generate a blacklist…” and “report the blacklist…”. For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of causing a processor to perform the “detect” and “re-plan” steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). In particular, the processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sensing information and calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “generate” step is recited at a high-level of generality (i.e., as a generic outputting means) such that it amounts to mere instructions to apply an exception in the field of navigation device. Similarly, the report step is recited at a high-level of generality (i.e., as a data entry/gathering means) such that it amounts to mere solution activities (MPEP § 2106.05).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular 
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, representative independent claim 9 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the detecting… and re-plan… amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The “generate” step is recited at a high-level of generality (i.e., as a generic outputting means) such that it amounts to mere instructions to apply an exception in the field of navigation device. Similarly, the report step is recited at a high-level of generality (i.e., as a data entry/gathering means) such that it amounts to mere solution activities (MPEP § 2106.05).Hence, the claims1, 9, and 16 are not patent eligible.

Dependent Claims 
Step 1: Claims 2-8 are dependent of claim 1 which is a method   (thus the claims are to a process  Step 1: yes); claims 10-15 are dependent of claim 9 which is an apparatus  (thus the claims are to an apparatus  Step 1: yes); and 17-20 are dependent of claim 16 which is a readable media  (thus the claims are to a manufacture  Step 1: yes). 
Step 2A Prong One: Claims 2-8, 10-15 and 17-20, the claims recite the limitation of “detecting ..” in (Claims 2, 10 and 17), “detecting …. Stationary…….determining ….enable to bypass”, and “detecting …. Stationary…….determining ….unable to bypass” in (claims 3, 11 and 18); “determining … is located” and “generating the blacklist associated …..local area” in (claims 4-6, 12-13 and 19).  These claims recite an abstract idea which is directed to mental process. 
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application. The “generate” step is recited at a high-level of generality (i.e., as a generic outputting means) such that it amounts to mere instructions to apply an exception in the field of navigation device.
Step 2B: the claims 2-8, 10-15 and 17-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Creusot US20170242436  (Creusot hereafter).

RE claims 1, 10, and 16:
Creusot discloses a blacklist-based re-navigation method, re-navigation apparatus with processor/memory (¶0006, ¶0028), and a non-transitory computer-readable storage medium (¶0028) comprising: 
- detecting whether an obstacle (determine presence of obstacle such as construction-related objects 270/construction zone 200, see at least ¶0047) is in a front area (see fig. 4 and ¶0045-0047: 
- if an obstacle (construction-related objects 270/construction zone 200) is detected in the front area (¶0045-0048: “receives sensor data 302 relating to the vehicle's environment… produces an output 304 indicative of whether travel-impacting construction zone is present… i.e., the planned path of vehicle 10 originally includes turning left at the upcoming intersection, rather than continuing straight toward road segment 222 (roadway 212)…”}, generating a blacklist (¶0056: black-listing closed route… ¶0057: route 223 tag and blacklisted for future routes corresponds to generating a blacklist) associated with the obstacle (270/200), wherein the blacklist comprises a road (affected roadway 213 or route 223, ¶0056-57) on which the obstacle is located (¶0056: “The nature and position of the construction-related objects 270 relative to the roadway lanes are used to determine various configurations of temporary traffic occlusion, including, without limitation… Road blocked (e.g., no other lanes are available on the road, leading to a black-listing of the segment of road for use in subsequent route guidance…” meaning that position of obstacle 270 is used to determine a blacklist of the road segment when the road segment is blocked; ¶0057: “affected segments are tag…“black listed” from future routes…” means that roadway section affected by construction zone 200 are tag/report and black-listed from future route/navigation); and 
- reporting the blacklist to a navigation system {¶0056: “The nature and position of the construction-related objects 270 relative to the roadway lanes are used to determine various configurations of temporary traffic occlusion, including, without limitation… Road blocked (e.g., no other lanes are available on the road, leading to a black-listing of the segment of road for use in subsequent route guidance…” that means  position of obstacle 270 is used to determine a ¶0057: “information regarding the nature of construction zone 200 is transmitted to an external server (e.g., route database server 53 in FIG. 2) and then propagated to other modules within the vehicle to generate peripheral behaviors such as reducing speed, preventive calls to a remote expert, warning the passenger, and/or the like.…” that means, information (i.e. blockage cause by construction, which is the black-list) is reported to server 53 of system 52 + vehicle modules (which is the navigation system)}, wherein 
the navigation system re-plans a navigation route according to the road on which the obstacle is located {¶0058: “Finally, at 707, vehicle 10 (and/or another vehicle) receives alternate route information associated with the destination, avoiding route segments affected by the travel-impacting construction zone 200. In FIG. 4, for example, this results in a new route that does not include route segment 223”… that means a new/alternate route is re-plan to avoid the route segment with the obstacle/construction; also see ¶0046 and fig. 4 for alternate road segment 222}.

	
RE claims 2, 10, and 17:
Creusot discloses the method, apparatus, and storage media according to claims 1, 10, and 16. Additionally, Creusot further discloses wherein the detecting whether the obstacle (determine presence of obstacle such as construction-related objects 270/construction zone 200, ¶0047) is in the front area (see fig. 4 and ¶0045-0047: vehicle's environment received from sensor corresponds to the front area) of the driverless vehicle (autonomous vehicle 10) in the driving process (while driving roadway 211, ¶0046 and fig. 4) of the driverless vehicle (10); comprises: detecting whether the obstacle is in the front area by a sensing device (sensor system 28, ¶0028) provided on the driverless vehicle (¶0026: “The sensor system 28 includes one or more sensing devices 40a-40n that sense observable conditions of the exterior environment and/or the interior environment of the autonomous vehicle 10. The sensing devices 40 a-40 n might include, but are not limited to, radars, lidars, global positioning systems, optical cameras, thermal cameras, ultrasonic sensors, and/or other sensors…” also see ¶0045 and ¶0055: “sensor data relating to vehicle’s environment”).

RE claim 3, 11, and 18:
Creusot disclosed the method, apparatus, and storage media according to claims 1, 10, and 16. Additionally, Creusot further discloses wherein the detecting whether the obstacle (determine presence of obstacle such as construction-related objects 270/construction zone 200, ¶0047) is in the front area (see fig. 4 and ¶0045-0047: vehicle's environment received from sensor corresponds to the front area) of the driverless vehicle (autonomous vehicle 10) in the driving process (while driving roadway 211, ¶0046 and fig. 4) of the driverless vehicle (10) comprises: 
if a blockage {¶0056: when determination that construction object 270 is a road blocked (e.g., no other lanes are available on the road, leading to a black-listing of the segment of road for use in subsequent route guidance)} is found in the front area (vehicle's environment), detecting whether the blockage is in a stationary state (¶0048-0049: stationary state is determined construction related objects 270 is a stationary objects such as traffic cones 274; one or more traffic barriers 273; one or more traffic barrels 272; signage typically associated with construction, such as a temporary construction sign 276 or a hand-held “slow” sign 277; a helmet 279 and/or reflective vest 278 as might be worn by a construction worker; road construction equipment 275; and/or one or more arrow board trailers 271) and determining whether the driverless vehicle is enabled to bypass the blockage {a determination for road blocked is selected from other determination such as “None (e.g., the objects are not on the road, but are located on a sidewalk or are associated with building construction), Partial (a portion, but not all, of a lane is occluded, allowing the car to nudge around the obstacle by using available free-space…”} and 
if it is detected that the blockage is in a stationary state and it is determined that the driverless vehicle is unable to bypass the blockage, determining the blockage as the obstacle (when no other lanes are available due to blocked road and a determination to select alternate route segment 222 instead of route 223 is made; see ¶0055-0057, ¶0046-0048, and fig. 4).


RE claims 4-6, 12-13, and 19: 
Creusot discloses the method according to claims 1-3, 9-10, and 16. Additionally, Creusot further discloses wherein if the obstacle (construction-related objects 270/construction zone 200) is detected in the front area (¶0045-0048: “receives sensor data 302 relating to the vehicle's environment… produces an output 304 indicative of whether travel-impacting construction zone is present… i.e., the planned path of vehicle 10 originally includes turning left at the upcoming intersection, rather than continuing straight toward road segment 222 (roadway 212)…”} , generating a blacklist (black-listing, ¶0056-0057) associated with the obstacle comprises: 
- if the obstacle (construction-related objects 270/construction zone 200) is detected in the front area (vehicle's environment), determining the road on which the obstacle is located (¶0048:If it is determined that construction zone 200 is likely to impact travel of vehicle 10, information related to construction zone 200 is related to an external server (e.g., database 53), which then provides to vehicle 10 information regarding an alternate route… for example, the alternate route might include replacing route segment 223 with route segment 222 in order to reach the desired destination (not illustrated), thereby avoiding the travel-impacting construction zone 20…” meaning that the location of the obstacle is determined in order to bypass the construction ), and generating the blacklist associated with the obstacle at a local area of the road on which the obstacle is located (¶0056-0057: the geographical location of zone 200 (e.g., latitude, longitude, etc.) in route segment 223 which is considered a local area… is transmitted to a server, tag with blocked state… and black-listed from future routes).

RE claims 7-8, 14-15, and 20: 
Creusot discloses the method according to claims 1-2, 9-10, and 16. Additionally, Creusot further discloses wherein the blacklist (black-list due to blockage, ¶0056-0057) further comprises a lane on which the obstacle is located (“per ¶0056-0057: no other lanes are available on the road”…that means all lanes are black-listed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rust (US20170300059) teaches obtaining lidar data from one or more lidar sensors disposed on the autonomous vehicle during operation of the autonomous vehicle; generating a lidar point cloud using the lidar data; making an initial determination, via a processor onboard the autonomous vehicle, of a possible lidar point cloud anomaly based on a comparison of the lidar point cloud with prior lidar point cloud information stored in a memory; receiving a notification from a remote module as to whether the possible lidar point cloud anomaly is a confirmed lidar point cloud anomaly; and taking one or more vehicle actions when there is a confirmed lidar point cloud anomaly.
Wisniowski (US20180004214) teaches access road map data and to calculate at least one route to a destination based on the road map data, thereby producing route solution data; the router configured to, by the processor, receive remote assistance decision data and to responsively enter a remote assistance mode; in the remote assistance mode, the router is configured to, by the processor, determine at least one road segment of the road map data that is permitted to be blacklisted, thereby producing permitted blacklist data; and a vehicle communications module configured to transmit the permitted blacklist data and the route solution data to a remote vehicle assistance system.
Bier (US 20170192437) teaches (i) identifying a destination of an autonomous vehicle; (ii) identifying a starting position or an initial location of the autonomous vehicle; (iii) receiving autonomous vehicle sensor data; (iv) receiving one or more routing goals for a routing plan for the autonomous vehicle; (iii) generating one or more route modification parameters; and (iv) generating a route plan for the autonomous vehicle based on (a) the destination, (b) the starting position or the initial location, (c) the one or more route modification parameters and (d) the one or more routing goals; and receiving blacklist data from a remote assistance interface.

The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS LAGUERRE/Examiner, Art Unit 3667        
                                      
/RACHID BENDIDI/Primary Examiner, Art Unit 3667